The opinion of the court was delivered by
W'ATKINS, J.
The defendants, having been indicted for murder, prosecute this appeal from an unqualified verdict of guilty, without capital punishment, and a judgment sentencing them to lifetime imprisonment.
There are four bills of exception in the record upon which they rely for a reversal of that judgment.
I.
The first bill of exceptions relates to certain alleged improper conduct on the part of the trial judge, it being charged that he made certain remarks to the defendants’ attorney and certain comments upon the evidence, both of which had a tendency to prejudice-the accused and bring their said attorney into contempt.
The charge made is that, while one of the witnesses for the defendants was under cross-examination by the District Attorney, counsel for the defendants objected to any questions being asked relative to matters about which the witness had not been interrogated in chief, and that, thereupon, the trial judge remarked:
“ You seem to want no testimony except what suits your side of the case.” And that the judge again asked, in the same connection and in a few moments afterward: “Are you afraid of your own witness ?”
That these statements were made in the presence and in the hearing of the jury; and, for the reasons above assigned, counsel reserved his exception.
*462The judge'assigns the following reasons for his ruling:
“The counsel was incessantly, for some time, making objections of no force, and seemed disposed to prevent, or obstruct, cross-examination of the witnesses by the District Attorney. The questions, if not directly called for by what the witness testified, were pertinent and relevant to answers made by the witnesses to questions propounded by counsel for the accused.
“The counsel displayed so much nervousness as to what the witness might answer, that the court did ask, good naturedly, the question complained of:”
These statements of the judge do not amount to a comment upon the evidence, nor did he, in any way, intimate to the jury his opinion in reference to the testimony.
We are unable to discover any injury the defendants have sustained by the remarks of the judge thus jocularly made.
II.
The second bill of exceptions relates to the judge’s declination to give to the jury the following special charge, viz.:
“That if the evidence shows that the wife of the accused (one of the defendants) was acting under his (the other defendant’s) direction, and upon his request, in his presence, in attempting to take, or in taking, the life of the deceased, the law presumes that she so acts under marital coercion and influence, and holds her innocent, and the jury should acquit her.”
The statementin the bill is as follows, viz.: That one witness had testified “ that he had kno a n the accused parties for several years; that they lived as husband and wife, and held themselves out as such in the community where they lived.”
And that, in this connection, one of the accused swore as a witness “that while he and the deceased were grappling over a rifle, and the deceased was about to get sole possession of the same, he, the accused (one of the defendants), called to his wife (the other defendant) and said, ‘ Mollie, pick up the pistol and shoot him (the deceased) or he will kill us all.’ ”
The judge says of the foregoing statement, that it was “an assumption of fact not justified by the evidence;” and his statement has quite as much pertinency to the testimony of the witness with regard to the marital relations between the two accused as it does *463to the statement of the accused with regard to his coercion and undue influence over his alleged wife.
Oertainly, we would be unwarranted in assuming, on the face of the judge’s statement, that either marital relations did exist between the two defendants, or that undue coercion was proved.
III.
The next bill of exceptions relates to the judge’s refusal to grant the defendants a new trial.
Their motion is grounded on the claim that the verdict of the jury is contrary to the law and evidence; and, further, upon the alleged misdiseretion of the judge in declining to give to the jury the special instructions that are discussed in the previous bill.
Of course, a new trial could not, in the present state of our jurisprudence, be granted on the simple ground that the verdict was contrary to law and evidence.
State vs. Breckenridge, 33 An. 310; State vs. Bird, 38 An. 497; State vs. Butler, 42 An. 229; State vs. Bass, 11 An. 478; State vs. Lennon, 8 Rob. 543. With regard to the special charge, which counsel insist the judge erroneously overruled, he supplements the statement contained in the preceding bill, thus:
“There was no testimony introduced 'on the trial that Mollie Russell was the wife of Stephen Barnes, the other accused party.
“ Barnes, in his testimony in his own behalf, did refer to her in his narrative as his wife; but not in answer to any question as to their relation. The testimony did show that they lived together as man and wife.
“ A witness (for) the accused, some twenty-five or thirty years of age, stated that he was the son of Barnes’ wife, whojs still living.”
Conceding that the statement of the judge, in the bill of exceptions reserved to his ruling in reference to the defendant’s requested special charge, was inadequate, the supplement thereof in this bill puts the correctness of his ruling beyond question or dispute.
IY.
After a verdict had been rendered against the accused, their counsel moved to set same aside on several grounds: First, because of the errors that they had assigned in the three bills of exception we have discussed; second, because the verdict is not responsive to the *464indictment, and the charge of the court; third, because it was reached through error and deception in respect to one of the jurors, who had, in the juryroom, cast his vote in favor of manslaughter only, and declined to vote for any other verdict; but that he was influenced by the false representations of certain other jurors to change his mind, and vote for a verdict of “guilty, without capital punishment,” detailing what those false representations were.
Prom the record it appears that this motion was filed several days subsequent to the final disposition of the motion for a new trial. In view of this fact, we can not understand why the latter motion was entertained at all.
But the judge states in the bill of exceptions that he “declined to hear testimony on said motion and overruled the same for the reason that a juror could not be heard to impeach his own verdict; and (that) on the trial of this cause, when the jury had brought in (their; • verdict, said jury, on request of counsel for defendants, were polled, and each (member thereof) said the verdict announced was his verdict,” etc.
On this statement the correctness of the judge’s declination to hear evidence from the members of the jury in support of the allegations of the motion can not be doubted.
And we are equally clear upon the proposition that defendants’ counsel had no right to'file the motion at all. Motions for rehearing necessarily come after verdict, and they ought to embrace all the grounds that are relied upon.
An examination of the several bills of exception has satisfied us that the defendants have no well-grounded cause of complaint.
Judgment affirmed.